DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 were pending in this application prior to this amendment dated 04/01/2021, among which claims 1-4, 6-8, 11, and 18 are amended, claims 9 and 10 are  canceled and new claims 21 and 22 are added. Hence, claims 1-8 and 11-22 are currently pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Minseung Ahn, on 05/21/2021.
The application has been amended as follows: 
In Claim 1 line 17, “wherein a lateral thickness of each of the ribs disposed at each of the corner sections is greater than a lateral thickness of each of the ribs disposed at each of the straight sections.” changed to --wherein a lateral thickness of each of the 
In Claim 22 line 3, “a center” changed to --the center--
In Claim 22 line 3, “a direction” changed to --the direction--

Allowable Subject Matter
Claims 1-8 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art, Park et al. (US-20180057996-A1, filing date: 2017-07-17) teaches a laundry treating apparatus (1) comprising: a cabinet (10); a drum (30) made of a metal material (see [0014]) and disposed in the cabinet (see Fig 1A), the drum being configured to receive laundry therein (see [0014]); and an induction module (induction heater/device 70, see Fig 1A) spaced apart from an outer circumferential surface of the drum by a predetermined distance (see Fig. 2A, B), the induction module comprising a coil  made of a wire having a plurality of turns (coil 71, Fig 3A), and being configured to heat the drum by induction (see [0025])  based on a magnetic field generated by current applied to the coil (see claim 1), wherein the induction module comprises a base housing (coil arranging plate 741, Fig 6A) that has a rectangular shape (see Fig 6A) and that is configured to accommodate the coil (see [0055]), the base housing having straight sections and corner sections (see Fig 6A), wherein the base housing comprises ribs (projected ribs 7423, fixing ribs 7421, Fig 6C) that protrude upward from a bottom surface of the base housing (see Fig. 6C) and that define a slot 
Park et al. neither teaches nor fairly suggests that a lateral thickness of each of the ribs disposed at each of the corner sections is greater than a lateral thickness of each of the ribs disposed at each of the straight sections, where each lateral thickness is being defined in a direction away from a center of the plurality of turns.
Therefore, claim 1 is allowed because it is novel and unobvious over the prior art of record. Claims 2-8 and 11-22 are in condition for allowance as they are dependent on base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711                 

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711